DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of June 10, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.



Response to Amendment/Arguments
3.	Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “Amended claims 1, 8, and 15 integrate any alleged abstract ideas of organizing human activity into a technological solution to the technical problem of computer validation of a document based on a captured image of that document”. Examiner respectfully disagrees and notes that applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The claim is directed towards validating a document, which directly recites an abstract idea. Computer implementation does not result in any computer functionality or technical/technology improvement.
	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  


Contingent Limitations
5.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claim 1 recites “in response to the identification document being validated, providing, by the computing device, the user device with access to the account information”. The limitation of “providing, by the computing device, the user device with access to the account information” never occurs if the identification document is not validated. Therefore, this limitation does not differentiate the claim from the prior art.



Not Positively Recited
6.	The following limitations are not positively recited, and do not differentiate the claims from the prior art:
“receiving… a captured image…”, “in response… a beacon signal received by the user device…”, “dynamically setting… wherein the priority level and the validation process change … and the validation process comprises…“the validation process comprises…”  (Claim 1– according to the claim the process is set but never actually done).




“determining… based on …………” (Claim 2– there’s no positively recited step of the determining based on travel predictions.).

8.	The following limitations are not positively recited, and do not differentiate the claims from the prior art:
“… simultaneously attempt to validate…” (Claim 6– there’s no positively recited step of the authenticators validating the identification document.).


Nonfunctional Descriptive Material
9.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The claims if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  For example, claim 1 states “wherein the priority level and the validation process change for each request to access the account information based on the environmental context of the user device at the time of the request”.


Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of document validation without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 15.
Claim 1 is directed to a process which is one of the four statutory categories of invention (Step 1: YES).
Claim 8 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 15 is directed to a non-transitory, tangible computer-readable device which is one of the four statutory categories of invention (Step 1: YES).



receiving, at a ……., a request to access account information of a user from a user device, wherein the request comprise a captured image of an identification document;
in response to receiving the request, analyzing, by the computing device, an environmental context of the …….., wherein analyzing the environmental context comprises analyzing a global positioning system (GPS) location of the ……., a ………, …….. received by the ….., or a current usage of the …...;
determining, by the ……, a priority level for validating the identification document of the user based on the environmental context;
dynamically setting, by the ……, a validation process for validating the identification document based on the priority level and the ……., wherein the priority level and the validation process change for each request to access the account information based on the environmental context of the …… at the time of the request and the validation process comprises analyzing the ……. using a template corresponding to the priority level; and
in response to the identification document being validated, providing, by the ……, the ……… with access to the account information. These limitations (with the exception of italicized limitations) describe an abstract idea of validating documents to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a computing device, captured Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., computing device, captured image, beacon signal and user device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).


The limitations of claim 2-7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
12.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
13.	Claims 1, 8, and 15 each recite “dynamically setting…”. However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7, 9-14, and 16-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).

14.	Claims 4, 11, and 18 each recite ““performing… to improve a quality……”. However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

15.	Claims 7, 14, and 20 each recite ““… setting… when the user is attempting access… without attempting to conduct the transaction……”. However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

	Claim 8 recites ““a processor… configured… the instructions causing the processor to……”. However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

17.	Claims 9 and 14 each recites “the processor is further configured to:…”……”. However, the specification does not provide details on what the limitation, “dictates”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 is rejected as being vague and indefinite.  Claim 1 recites “a current usage”.  The phrase "current usage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim limitation “wherein analyzing the environmental context comprises analyzing a global positioning system (GPS) location of the user device, a wireless connection of the user device, a beacon signal received by the user device, or a current usage of the user device” has been rendered indefinite by the use of the phrase “current usage”. Independent claim 8 and 15 each recites similar language as to claim 1 and stands rejected as well.  Dependent claims 2-7, 9-14, and 16-20 do no remedy the deficiencies of the independent claims and stand rejected on the same grounds.

Means-Plus-Function
19.	Claims 1, 8, and 15 each recite:
“dynamically setting… a validation process for validating…”.
	Claims 4 and 11 each recites:
 “…transmitting… wherein each authenticator… analyzes the captured image…”. Claim limitation, “…transmitting… wherein each authenticator… analyzes the captured image”

These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Hybrid Claims


21.	Claim 6 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. The claim includes a system with an action that is not associated with anything (neither a user nor any structure) that is a hybrid claim problem (Rembrandt); and 
\where the verbs may sound like actions but are considered as functional language describing the capabilities of the corresponding structure recited and is not a hybrid problem (HTC, MEC, Ultimate Pointer, and the instant case Mastermine). whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).




22.	Claim 8 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. The claim includes a system with an action that is not associated with anything (neither a user nor any structure) that is a hybrid claim problem (Rembrandt); and 
\where the verbs may sound like actions but are considered as functional language describing the capabilities of the corresponding structure recited and is not a hybrid problem (HTC, MEC, Ultimate Pointer, and the instant case Mastermine). whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claim 8 includes the recitation of receive … a captured image…”, “in response… a beacon signal received by the user device…”, “dynamically set… wherein the priority level and the validation process change … and the validation process comprises…”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 8 to be drawn to either a product, process, or non-transitory computer readable medium.


\where the verbs may sound like actions but are considered as functional language describing the capabilities of the corresponding structure recited and is not a hybrid problem (HTC, MEC, Ultimate Pointer, and the instant case Mastermine). whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claim 9 includes the recitation of “determine… based on travel predictions”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 9 to be drawn to either a product, process, or non-transitory computer readable medium.


24.	Claim 11 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. The claim includes a system with an action that is not associated with anything (neither a user nor any structure) that is a hybrid claim problem (Rembrandt); and 
\where the verbs may sound like actions but are considered as functional language describing the capabilities of the corresponding structure recited and is not a hybrid problem (HTC, MEC, Ultimate Pointer, and the instant case Mastermine). whether infringement depends on use of the claimed structure or on its functionality. See also 
	Evidence to support a position that claim 11 includes the recitation of “when the priority level is set…”. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 11 to be drawn to either a product, process, or non-transitory computer readable medium.

25.	Claim 9 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.  Claim 9 recites “wherein to analyze… the processor is further configured…”. Claim 9 is drawn to a system with actions done by a user (e.g. IPXL and Katz).

26.	Claim 10 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.  Claim 10 recites “wherein to analyze… the processor is further configured…”. Claim 10 is drawn to a system with actions done by a user (e.g. IPXL and Katz).

27.	Claim 13 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.  Claim 13 recites ““… ”. Claim 13 is drawn to a system with actions done by a user (e.g. IPXL and Katz).

28.	Claim 14 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.  Claim 14 recites “wherein to analyze… the processor is further configured…”. Claim 14 is drawn to a system with actions done by a user (e.g. IPXL and Katz).

Claim Rejections - 35 USC § 103
29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


30.	Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US Pub No. 2018/0285544 A1] in view of Stone [US Pub No. 2012/0300973 A1].

31.	Regarding claims 1, 8, and 15 Chang discloses a method, system, and a non-transitory tangle computer readable device:
	in response to receiving the request, analyzing, by the computing device, an environmental context of the user device, wherein analyzing the environmental context 
determining, by the computing device, a priority level for validating the identification document of the user based on the environmental context (0107, 0132, 0162, 0192, 0197);
dynamically setting, by the computing device, a validation process for validating the identification document based on the priority level and the captured image, wherein the priority level and the validation process change for each request to access the account information based on the environmental context of the user device at the time of the request and the validation process comprises analyzing the captured image using a template corresponding to the priority level (0107, 0132, 0162, 0192, 0197); and
in response to the identification document being validated, providing, by the computing device, the user device with access to the account information (0107, 0132, 0162, 0192, 0197).
Chang does not disclose however Stone teaches receiving, at a computing device, a request to access account information of a user from a user device, wherein the request comprises a captured image of an identification document (Stone 0024).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure Chang to include the teachings of Stone.  The rationale to combine the teachings would be in using images to automate the provision of user information to a user information

claims 2, 9, and 16 Chang discloses 
wherein analyzing the global positioning system (GPS) location of the user device, the wireless connection
of the user device, the beacon signal received by the user device, or the current usage of the user device comprises one or more of:
determining whether the user device is near a point-of-sale system based on the GPS location of the user device, the wireless connection of the user device, or the beacon signal received by the user device (Chang 0107, 0132, 0162, 0192, 0197);
determining whether the user is attempting to conduct an on-line purchase at a public location or a home location based on the GPS location of the user device or the wireless connection of the user device (Chang 0107, 0132, 0162, 0192, 0197);
determining whether the user is attempting to conduct a purchase while traveling based on travel predictions (Chang 0107, 0132, 0162, 0192, 0197);
determining whether the user is attempting to conduct a purchase at a location where a previous purchase was conducted using the GPS location of the user device or the wireless connection of the user device (Chang 0038, 0107, 0132, 0162, 0192, 0197);
determining whether the user is attempting to conduct a purchase using a mobile application operating on the user device (Chang 0107, 0132, 0162, 0192, 0197);
determining whether the user is updating a payment form for one or more mobile applications operating on the user device (Chang 0107, 0132, 0162, 0192, 0197);
determining whether the user is activating a credit card (Chang 0038, 0107, 0132, 0162, 0192, 0197); or
.  

Claim Rejections - 35 USC § 103
33.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


34.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US Pub No. 2018/0285544 A1] in view of Stone [US Pub No. 2012/0300973 A1], and Jin [US Pub No. 2016/0188902 A1].

35.	Regarding claims 3, 10, and 17, Chang does not disclose however Jin teaches wherein determining the priority level comprises setting the priority level to a high priority level when the user device is near the point-of-sale system, the user is attempting to conduct the on-line purchase at the public location, the user is attempting to conduct the purchase while traveling, the user is attempting to conduct the purchase at the location where the previous purchase was conducted, the user is attempting to conduct the purchase using the mobile application operating on the user device, the user is updating the payment, or the user is activating the credit card (Jin 0018-0019). At the time of filing it would have been obvious to a person of ordinary skill in the art to .


Claim Rejections - 35 USC § 103
36.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


37.	Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US Pub No. 2018/0285544 A1] in view of Stone [US Pub No. 2012/0300973 A1], Jin [US Pub No. 2016/0188902 A1] and Fuseng [US Pub No. 2018/0109517 A1].

38.	Regarding claims 4, 11, and 18, Chang does not disclose however Fuseng teaches wherein, when the priority level is set to the high priority level, dynamically setting the validation process comprises one or more of:
transmitting the identification document to a plurality of authenticators; prompting the user to capture a high resolution image of the identification document; or performing image adjustments on the identification document to improve a quality of the identification document (Fuseng 0025).  At the time of filing it would have been 

39.	Regarding claims 5, 12, and 19, Chang does not disclose however Fuseng teaches wherein a first authenticator of the plurality of authenticators comprises a primary authenticator that first attempts to validate the identification document and remaining authenticators of the plurality of authenticators comprise secondary authenticators that attempt to validate the identification document when the first authenticator fails to validate the identification document (Fuseng 0025).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Fuseng.  The rationale to combine the teachings because would be restricting access to requested data based on user location.


Claim Rejections - 35 USC § 103
40.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US Pub No. 2018/0285544 A1] in view of Stone [US Pub No. 2012/0300973 A1], Jin [US Pub No. 2016/0188902 A1], Fuseng [US Pub No. 2016/0188902 A1] and Bourrieres et al. [US Patent No. 8,056,822 B2].

42.	Regarding claims 6 and 13, Chang does not disclose however Bourrieres teaches wherein each of the plurality of authenticators simultaneously attempt to validate the identification document (Bourrieres claim 1).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Bourrieres.  The rationale to combine the teachings is to effectively provide evidence that a physical or digital document is an authentic original.

43.	Regarding claims 7, 14, and 20, Chang does not disclose however Jin teaches wherein determining the priority level comprises setting the priority level to a low priority level when the user is attempting to access the account information without attempting to conduct the transaction or the user is attempting to conduct the on-line purchase at the home location (Jin 0018-0019). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Jin.  The rationale to combine the teachings because the need remains for a computing system for privacy-aware sharing management appropriate for sharing information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)